Citation Nr: 1220217	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left foot injury, to include tendon and ligament tear.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the special processing unit, Tiger Team, at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Nashville, Tennessee RO has jurisdiction over this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that, the Veteran was scheduled for a hearing before a Veterans Law Judge of the Board via video conference at his local RO in January 2012.  By a January 2012 statement, the Veteran's representative informed VA, via his spouse, that he was unable to make this hearing due to illness.  The Veteran however, expressed that a hearing was still desired and requested an opportunity to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO in March 2012, which was the next best time for him to travel.  

The record reflects that, to date, a hearing has not been scheduled.  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at a video conference hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

To ensure due process of law, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  In doing so, the RO should advise the Veteran, at his latest address of record, of the hearing location, date and time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


